Title: To George Washington from Robert Morris, 29 May 1781
From: Morris, Robert
To: Washington, George


                        
                            Dear Sir
                            Philada May 29th 1781
                        
                        I find by several letters that have come before my view, you have been informed of what has passed between
                            Congress and my self relative to the office of Superintendant of Finance. The unmeritted abuse I had
                            formerly received as the reward of Exertions as disinterested and pure as ever were made by Mortal Man
                            had determined me against a very public Station, and God knows my Sentiments are not changed; Contrary to my inclination
                            to my Judgement and to my Experience have I consented to make an other Attempt in favour of this poor distressed Country
                            at a time when only one consideration could have influenced me thereto, that only consideration is, the absolute Necessity
                            of a Reformation being attempted and the difficulty of getting any other person on whom Congress could agree. If my
                            abilities were equal to the undertaking I might have less dread & less reluctance but conscious of my own deficiency
                            I cannot help trembling at the prospect before me, at the same time could I depend on that steady Support which I ought to
                            receive from Congress from the Governments of the Several States, and from the Worthy part of the Citizens of every State,
                            I shou’d be encouraged to expect that the Sacrifices I am asking wou’d not be in vain, and believe me Good Sir, that
                            Inspired with a virtuous Emulation from your bright Example I will not begrudge all I shall feel and suffer; if my Country
                            derives real benefit from my Exertions, Since I have agreed to engage in this move these Herculean Labours I promise
                            assiduity in the pursuit of what I shall think Honest Measures, calculated to promote a vigourous Collection of Revenue and
                            an Œcomonical Expenditure of it. If I can by plain Systems and punctual performance of engagements restore Confidence If I
                            can by degrees bring about a Revenue nearly proportioned to our Expences, and by punctual pay, constant supplies of
                            Provisions and Regular Cloathing encourage Your Army and thereby give some ease to your Fatiques and Anxiety I shall be
                            more than paid for every exertion, but when I look at the detail by which all these things are to be accomplished When I
                            consider the difficulty of getting disinterested able Men for assistants, when I reflect on the opposition to be expected
                            from those who are my personal Enemies and from those whom Ambition, Envy, disapointment and disgrace will make Enemies
                            not only to my person but to my measures. Where am I to look for support. I shall answer the question by telling you
                            Candidly I depend in the first instance on the integrity and disinterestedness of my own Conduct, and next on those
                            Virtuous Men whom such Conduct will engage in my Favour, and to You Sir, as the first of that Class: but at the same time
                            that I thus bespeak your favour, I scorn to ask it on any other terms than those of desert. I may err in Judging of Men measures & things but I think it will never be a supported
                            charge against me that I have done Wilfull wrong. In short I have promised nothing but honesty and assiduity and
                            these I trust will not be wanting As to the rest, I must rely on the best information intelligence assistance and advice
                            that I can procure from you. I have much to express in this way and I woud fain hope that a force, Candid sincere
                            Communication may take place between us, much confidential intercourse must ensue and I promise myself that you will never
                            regret the having placed it with me if so it should happen. I am not fairly intended on the Execution of my Office yet,
                            that being delayed a while that I may meet our assembly once more and that I may clear myself of private business.
                            Congress however are pressing Committees & Conferences on me contrary to stipulations, one of which was that they
                            shou’d give time to form my arrangements and carry on the present Campaigne under the old ones,
                            without expecting aid from me therein, but you will see by another letter I shall address to You this date, that I am
                            obliged to engage and as it is for your Relief I shall rejoice if my letters produce the Effect expected from them, I
                            expect to have the pleasure of a personal interview with you either at Camp or here before long, I say here because some
                            Members of Congress have thought Your presence here might be very usefull which is all that I know in that Respect, I am
                            glad you approve of my sending Genl Robertsons Command. Mrs Morris joins in the Sincerest Compts to Mrs
                            Washington and Yourself, be assured You have no greater admirers nor any more tru9ly attached to you; I am Dr Sir Your most
                            Obedt hble Servt
                        
                            Robt Morris

                        
                    